DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhai et al. (US 8,079,718 B1; Zhai).
As of claim 1, Zhai teaches a projection device 50b [fig 7] comprising: a light emitting assembly 12 (laser sets) [fig 7] (col 6, line 29), the light emitting assembly 12 [fig 7] comprising a light emitter 12 [fig 7] and a patterning plate 54a (micro-groove pattern) (col 8, line 50) on the light emitter (micro-groove pattern 54a is embedded into the exit surface of optical wedge 16a which is part of light illumination module 50b) [fig 7], the light emitting (from light emitter 12) [fig 7] being configured to emit light towards the patterning plate (micro-groove pattern 54a), wherein the patterning plate 54a [fig 7] comprises a first surface facing the light emitter 12 [fig 7] and a second surface opposite to the first surface (second surface faces the wire grid polarizer 54) [fig 7], the second surface is concave (saw tooth is concave) [fig 7] and defines a patterning groove (micro-groove pattern), light from the light emitter 12 [fig 7] passes through the patterning 
As of claim 2, Zhai teaches the light emitter 12 [fig 7] is a monochromatic emitter (red, green, blue laser) (col 6, lines 29-31).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being un-patentable over Zhai et al. (US 8,079,718 B1; Zhai) in view of Somashankarappa (US 2017/0192345 A1).
As of claim 9, Zhai teaches a projection system [fig 7] having a projection device 50b [fig 7] comprising: a light emitting assembly 12 (laser sets) [fig 7] (col 6, line 29), the light emitting assembly 12 [fig 7] comprising a light emitter 12 [fig 7] and a patterning 
Zhai teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Zhai does not teach the projection device is configured to generate an actual pattern based on the original pattern and project the actual pattern onto the image screen, the actual pattern corresponds to the original pattern.
108 has various images that are used to provide different indicators. As the light passes through disc 108, the projected image is provided to projector lens 102. Projector lens 102 is responsible for focusing the projected image 112 and further providing the image to the projector screen 110) [0010].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the projection device is configured to generate an actual pattern based on the original pattern and project the actual pattern onto the image screen, the actual pattern corresponds to the original pattern as taught by Somashankarappa to the projection system as disclosed by Zhai in order to pass the image to the projector module screen (Somashankarappa; [0005]).
As of claim 10, Zhai teaches the image screen 24 [fig 1] is a flat panel [fig 1].
As of claim 11, Zhai teaches the light emitter 12 [fig 7] is a monochromatic emitter (red, green, blue laser beams) (col 6, lines 29-31).  
Allowable Subject Matter
Claims 3-8, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 3, the closest prior art Zhai et al. (US 8,079,718 B1; Zhai) teaches an ultra-compact 2-D projection nano-laser engine 10 which includes laser sets 12, a multi-layer switchable liquid crystal device 14 for red-green-blue (RGB) polarized laser beam 
Claims 4-8 are allowed as being dependent on claim 3.
As of claim 12, the closest prior art Zhai et al. (US 8,079,718 B1; Zhai) teaches an ultra-compact 2-D projection nano-laser engine 10 which includes laser sets 12, a multi-layer switchable liquid crystal device 14 for red-green-blue (RGB) polarized laser beam combination and de-speckling, optical wedge plate 16, and light management film 18 for a thin illumination module. It further includes a transmissive spatial light 
Claims 13-17 are allowed as being dependent on claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Pyshos et al. (US 10190736 B1) teaches a light emitting diode can emit light along an axis. An optic can be positioned to direct the emitted light off of the axis. The optic can comprise a base and a projection that rises from the base towards the light emitting diode. The projection can comprise a cavity that is oriented to receive the 
- Prior Art Reichow et al. (US 8894216 B2) teaches a projector for projecting diffracted light in a selectable pattern and/or animation on a display surface. The apparatus includes a light source providing one or more beams of coherent light from one or more lasers. The apparatus includes a diffraction assembly in the path of the light source to generate diffracted light by diffracting the laser light with one, two, or more diffraction grating patterns and, optionally, with a diffraction glass or other material. An active mask is provided with a raster that receives the diffracted light and that includes a plurality of optical shutter elements that are selectively operable to project a portion of the diffracted light from the active mask toward the display surface. In one example, the active mask includes a liquid crystal display panel to provide a grid of addressable programmable pixels that are turned on and off to project portions of the diffracted light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882